     4:20-cv-02049-SAL          Date Filed 06/05/20       Entry Number 4-1         Page 1 of 18




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                    FLORENCE DIVISION

 Cesar Lopez,
                                                               C.A. No.: 4:20-cv-02049-SAL
                         Plaintiff,
                 v.

 Coker University, Brianna Bunce Douglas,
 Whitney Watts, Robert L. Wyatt, and John Does
 1-5,

                         Defendants.

       DEFENDANTS' MEMORANDUM IN SUPPORT OF MOTION TO DISMISS

       Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Defendant Coker

University (“Coker” or the “University”), and the Individual Defendants, Brianna Bunce Douglas

(“Douglas), Whitney Watts (“Watts), and Robert L. Wyatt (“Wyatt”) (collectively, the “Individual

Defendants”), have moved to dismiss the Complaint’s claims arising under Title IX of the

Education Amendments of 1972, 20 U.S.C. §§ 1681–88 (“Title IX”) (Causes of Action 1 and 2);

Plaintiff’s claim of a due process violation, presumably arising under the United States

Constitution and the 14th Amendment (Cause of Action 3); and Plaintiff’s negligence claims

(Cause of Action 4) arising under the State laws of South Carolina. The University has also moved

to dismiss the breach of contract/breach of good faith and fair dealing claim (Cause of Action 5)

against it. Even if the Complaint is sufficient to state a claim or claims against the University, it is

not sufficient as a matter of law to state a claim against any of the Individual Defendants, who

were all employees of the University at all times relevant to this complaint. The Motion is based

on the grounds, authorities, and the attached exhibits set forth and discussed more fully below.
     4:20-cv-02049-SAL          Date Filed 06/05/20       Entry Number 4-1        Page 2 of 18




                                    PROCEDURAL HISTORY

      Plaintiff, Cesar Lopez (“Lopez”), commenced this lawsuit on April 29, 2020, by filing his

Complaint in the Darlington County Circuit Court. Plaintiff, a male, is a former student of the

University. His Complaint alleges the following causes of action against all Defendants: 1) Title

IX – Gender Discrimination/Selective Enforcement/Deliberate Indifference; 2) Title IX –

Erroneous Outcome; 3) Denial of Due Process/Equal Protection under the United States

Constitution; and 4) Negligence/Gross Negligence. He alleges a Breach of Contract/Breach of

Covenant of Good Faith and Fair Dealing claim against the University. All claims are based on

allegedly wrongful acts taken by Defendants regarding Lopez in connection with accusations made

by a female student, promptly established to be false, that Lopez sexually assaulted her.

        In a related action, on April 28, 2020, Lopez filed Lopez v. Greer, et al., (hereinafter,

referred to as, the “Hartsville Complaint”), a complaint against the City of Hartsville, the Hartsville

Police Department, and several of its employees alleging various constitutional and other

violations which arise out of the same allegations of sexual assault against Lopez that are the

subject of the instant Complaint. The Hartsville Complaint, which was also filed in the Darlington

County Circuit Court, has also been removed to this court, and bears the case number 4:20-cv-

02042-SAL-KDW. Defendants urge the Court to take judicial notice of the Hartsville Complaint

in regard to certain allegations contained in the instant Complaint. See Colonial Penn Ins. Co. v.

Coil, 887 F.2d 1236, 1239 (4th Cir. 1989) (“We note that ‘the most frequent use

of judicial notice is in noticing the content of court records.’”).

                            ALLEGATIONS OF THE COMPLAINT

        The salient facts supporting Lopez’s Complaint are as follows: During the 2017-18 school

year, Lopez was a student at Coker College, now Coker University, and a member of the men’s



                                                   2
     4:20-cv-02049-SAL          Date Filed 06/05/20       Entry Number 4-1         Page 3 of 18




soccer team. Compl. ¶ 1. At all times relevant to this Complaint, Coker was and is a private

university, but also the recipient of federal funds; therefore, like the vast majority of colleges and

universities in this country, it is subject to Title IX of the Civil Rights Act. Compl. ¶ 13. Defendant

Dr. Robert Wyatt was the University’s President. Compl. ¶ 16. Defendant Brianna Douglas was

the University's Title IX Coordinator. Compl. ¶ 14. Defendant Whitney Watts was the

University’s Dean of Students. Compl. ¶ 15.

        On the morning of Sunday April 29, 2018, a female Coker student, Lauren Pearson

(“Pearson”), notified the Hartsville Police Department that Lopez had “assaulted, restrained and

raped her in the bathroom” at a party the night before. Compl. ¶¶ 39, 42. Based on this accusation,

Lopez was arrested by law enforcement. Compl. ¶ 42. Lopez further asserts that, as a result of the

assault accusation and arrest, the University imposed upon him what Lopez refers to throughout

his Complaint as “Immediate Withdrawal.” Compl. ¶¶ 4-6, 8, 14-17, 29, 37, 38, 46-58, 63, 68, 70,

81, 83, 84, 87, 89, 92, 97, 98, 99, 101, 103, 106, 115, 118- 21, 123, 125, 127, 132, 136, and 143.

Lopez describes “Immediate Withdrawal” as a “punishment,” which includes administratively

withdrawing Lopez from the University; banning him from campus, and requiring that his

belongings be collected from his dorm room. Compl. ¶ 4.

        In the Hartsville Complaint, Lopez more accurately describes the action that the University

took as “administrative withdrawal,” resulting from reports that he had been arrested for “multiple

serious and violent Class A felonies,” specifically, Criminal Sexual Conduct, First Degree and

Kidnapping. Hartsville Complaint ¶¶ 49, 52, 65. Specifically, the Hartsville Complaint states: “By

the afternoon of his arrest, the University determined that [Lopez] posed a threat to faculty, staff,

and other students based on reports of his arrest, and [Lopez] was administratively withdrawn from




                                                   3
     4:20-cv-02049-SAL         Date Filed 06/05/20      Entry Number 4-1       Page 4 of 18




school and banned from campus under a trespass notice.” Hartsville Complaint ¶¶ 49, 65. Lopez

spent the next five days in jail. Hartsville Complaint ¶ 73.

       During those five days, the University conducted a Title IX investigation, which concluded

that Pearson falsely accused Lopez of sexual assault. Compl. ¶ 89. Following the University’s

investigation, Pearson was expelled for her conduct. Compl. ¶ 64. Lopez’s administrative

withdrawal was promptly lifted in time for him to return to campus, take his exams with “certain

accommodations,” and complete the spring semester. Compl. ¶ 71. Lopez returned to Coker in the

fall of 2018 but did not finish that semester. Compl. ¶ 77.

       Documents referenced in the Complaint

       Although referenced generally throughout the Complaint, the relevant portions of the

University’s handbook and policies and procedures, specifically regarding administrative

withdrawal, are not included in the Complaint. The Student Handbook states in part: “If a currently

enrolled student is charged with a crime that would also be a violation of University regulations,

the student may be administratively withdrawn until the case has been resolved by the court

system.” Ex. B. p.3. Similarly, the University’s Student Sexual Misconduct Policy and Procedures

state: “If the College’s investigation is delayed temporarily while law enforcement is conducting

its own investigation and gathering evidence, the College may take interim measures, up to and

including discipline, when necessary to protect the alleged victim and the College community.”

Ex. C. p. 7. This policy also states: “If at any point during the complaint, investigative or

disciplinary processes, the Title IX Coordinator reasonably believes that a Respondent who is a

member of the College community poses a substantial threat of harm to other members of the

campus community . . . or disrupts the stability and continuance of normal College operations and




                                                 4
     4:20-cv-02049-SAL         Date Filed 06/05/20      Entry Number 4-1         Page 5 of 18




functions, such person may be subject to disciplinary actions that could include summary

suspension or administrative withdrawal . . . .” Ex. C. p. 8.

       The Complaint fails to specify that Lopez’s administrative withdrawal was lifted in full,

and he was reinstated on May 4, 2018, around the same time he was released from jail. See Ex. D.

       The Complaint also fails to explain that exams were the week of May 5-9, and because of

Lopez’s arrest and the several days he spent in jail, the University gave him additional time, after

the exam period, so that he could prepare for and complete his exams. See Ex. E; see also Ex. F.

       Finally, while the Complaint correctly notes that Pearson was ultimately expelled after the

University determined that her allegations against Lopez were false, the Complaint does not

explain that Pearson was initially administratively withdrawn on May 4, 2018, when she was

charged and arrested for the crime of filing a false police report. See Ex. G.

       The question before the court

       It appears that all of the alleged injuries about which Lopez complains flow from the

University’s decision to administratively withdraw him prior to determining whether there was

any validity to the allegations Pearson made against him. The question raised by the instant Motion

to Dismiss is whether, under the allegations of the Complaint, the attached documents, and other

matters of record of which the Court may take judicial notice, the Complaint states a plausible

claim under any of the liability theories asserted.

                                      LEGAL STANDARD

       A. Rule 12(b)(6)

       A Rule 12(b)(6) motion to dismiss for failure to state a claim for which relief can be granted

challenges the legal sufficiency of a plaintiff’s complaint. Francis v. Giacomelli, 588 F. 3d 186,

192 (4th Cir. 2009). To survive a motion to dismiss for failure to state a claim on which relief can


                                                  5
     4:20-cv-02049-SAL         Date Filed 06/05/20       Entry Number 4-1        Page 6 of 18




be granted, “a complaint must contain sufficient factual matter, accepted as true, ‘to state a claim

to relief that is plausible on its face.”’ Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Alt. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Although complete and detailed factual

allegations are not required, “a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment]

to relief’ requires more than labels and conclusions.” Twombly 550 U.S. at 555 (citations omitted).

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

do not suffice.” Ashcroft, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555). Similarly, the Court

need not accept as true a plaintiff’s “unwarranted inferences, unreasonable conclusions, or

arguments.” Eastern Shore Mkts. v. J.D. Assocs. Ltd., 213 F. 3d 175, 180 (4th Cir. 2000). The

Court is “not bound to accept as true a legal conclusion couched as a factual allegation.” Twombly,

550 U.S. at 555.

       B. Consideration of Documents Referenced in the Complaint

       The Complaint expressly refers to and relies upon several extrinsic documents, such as the

University’s Sexual Misconduct Policy and the Student Handbook. Additionally, the Complaint

refers to the administrative withdrawal of Mr. Lopez, and the accommodations granted to him

when he was reinstated. The Complaint also refers to disciplinary action the University took

against Ms. Pearson when it determined that she had lied about the allegations. Finally, as noted

above, Lopez has also filed a suit against the Hartsville Police Department, the City of Hartsville,

and its employees challenging their handling of Ms. Pearson’s allegations of sexual assault by Mr.

Lopez, which prompted the University to take action against Mr. Lopez. Defendants have attached

documents related to the above as exhibits to this Motion.

       Although, as a general rule, extrinsic evidence is not considered at the 12(b)(6) stage, when

a defendant attaches documents to its motion to dismiss, a court may consider the documents in



                                                  6
     4:20-cv-02049-SAL         Date Filed 06/05/20        Entry Number 4-1       Page 7 of 18




determining whether to dismiss the complaint if the documents are “integral to and explicitly relied

on in the complaint” and if the plaintiff does not challenge the authenticity of the documents. Am.

Chiropractic v. Trigon Healthcare, 367 F.3d 212, 234 (4th Cir. 2004) (quoting Phillips v. LCI Int'l

Inc., 190 F.3d 609, 618 (4th Cir. 1999)). “[A] court may consider official public records,

documents central to plaintiff's claim, and documents sufficiently referred to in the complaint so

long as the authenticity of these documents is not disputed.” Witthohn v. Fed. Ins. Co., 164 Fed.

App'x. 395, 396-97 (4th Cir. 2006); see also Gasner v. Dinwiddie, 162 F.R.D. 280, 282 (E.D. Va.

1995) (permitting a district court to take judicial notice of public documents, such as court records,

even when the documents are neither referenced by nor integral to plaintiff's complaint). Here, the

documents submitted by the Defendants are integral to and explicitly relied on in the Complaint,

and they are central to the Lopez's claim. Most are already in the Lopez’s possession and their

authenticity should not be in dispute. Accordingly, this Court may consider them without

converting this Motion to Dismiss into a motion for summary judgment.

                                          ARGUMENT

       A. The Court Should Dismiss the Title IX Claims Against All Defendants

       Title IX provides that: “No person in the United States shall, on the basis of sex, be

excluded from participation in, be denied the benefits of, or be subjected to discrimination under

any education program or activity receiving Federal financial assistance.” 20 U.S.C.A. § 1681(a).

Title IX is enforceable against educational institutions through an implied private right of action

for monetary damages and injunctive relief. See Cannon v. Univ. of Chi., 441 U.S. 677, 703 (1979)

(“We have no doubt that Congress intended to create Title IX remedies comparable to those

available under Title VI and that it understood Title VI as authorizing an implied private cause of

action for victims of the prohibited discrimination.”).


                                                  7
     4:20-cv-02049-SAL         Date Filed 06/05/20       Entry Number 4-1       Page 8 of 18




       Lopez’s Title IX claims are phrased as: 1) Gender Discrimination/Selective

Enforcement/Deliberate Indifference; and 2) Erroneous Outcome. These are the theories

articulated in the case of Yusuf v. Vassar College, 35 F.3d 709 (2nd Cir. 1994), the first case among

the circuit courts to recognize a private Title IX cause of action on the grounds that a college's

disciplinary proceeding was improperly motivated by the accused's gender. Doe v. Coastal

Carolina Univ., 359 F. Supp. 3d 367, 374 (D.S.C. 2019). Courts in the Fourth Circuit as well as

South Carolina District Courts have utilized this framework, and the elements necessary to state a

cause of action are well-established.

       Initially, these theories of liability are not applicable to this case as Lopez is not

complaining about the outcome of a disciplinary proceeding conducted by the University. He is

instead complaining about the University’s decision to impose “administrative withdrawal” or

temporary suspension after he was arrested by Hartsville Police on charges of criminal sexual

assault and kidnapping. Such action is allowable and provided for in the University’s Student

Handbook and its Sexual Assault Policies and Procedures. See Ex. B, p. 26 and Ex. C, p. 7-8.

Additionally, Lopez was fully reinstated within a few days of the University’s initial decision to

impose administrative withdrawal and he was allowed additional time to finish his exams and

complete the school year. See Ex. D; see also Ex. F. His administrative withdrawal lasted only as

long as his term in jail. Accordingly, he was not wrongly “excluded from participating in or denied

the benefits of” his education in a way that violates Title IX.

       Assuming the Yusuf theories alleged can be stretched to fit the facts of this case, Lopez

must, under either theory, allege sufficient facts showing that “gender bias was a motivating

factor” behind the University’s actions and that there was a “causal connection between the flawed

outcome and gender bias.” Yusuf, 35 F.3d at 715. In other words, he must put forth “particularized



                                                  8
     4:20-cv-02049-SAL          Date Filed 06/05/20       Entry Number 4-1         Page 9 of 18




allegation[s] relating to a causal connection between the flawed outcome and gender bias.” Id.

“Allegations of a procedurally or otherwise flawed proceeding that has led to an adverse and

erroneous outcome combined with a conclusory allegation of gender discrimination is not

sufficient to survive a motion to dismiss.” Id.; see also Doe v. Univ. of the South, 687 F. Supp. 2d,

744, 756 (E.D. Tenn. 2009) (holding that a plaintiff must allege sufficient facts to show “the

university in question operated with a sexual bias”).

        This Complaint is devoid of “particularized allegations” showing that the University

administratively and temporarily withdrew Lopez because of his gender, as opposed to his status

as a student criminally accused and arrested for two violent felonies. See King v. DePauw Univ.,

Civil Action No. 2:14- cv-70, 2014 WL 4197507, at *10 (S.D. Ind., Aug. 22, 2014) (“[I]t would

not be enough for [a male] accused to convince a jury that [the female accuser] received more

favorable treatment from DePauw than he did; he would have to prove that the disparity in

treatment was due to his gender, rather than his status as a student accused of sexual misconduct.”).

Indeed, the fact that the University ultimately took the same action against Pearson for the same

reason—imposing administrative withdrawal based on criminal charges—demonstrates that the

University’s actions were not motivated by gender.

        1. Individuals Are Not liable under Title IX

        There is no individual liability under Title IX. “Title IX reaches institutions and programs

that receive federal funds . . . which may include nonpublic institutions . . ., but it has consistently

been interpreted as not authorizing suit against school officials, teachers, and other individuals.”

Fitzgerald v. Barnstable Sch. Comm., 555 U.S. 246, 257 (2009). Accordingly, the Title IX claims

against the Individual Defendants should be dismissed.




                                                   9
    4:20-cv-02049-SAL         Date Filed 06/05/20       Entry Number 4-1        Page 10 of 18




       2. Lopez Fails To Allege Facts Sufficient to Establish a Title IX Claim Under a
          Theory of “Gender Discrimination, Selective Enforcement or Deliberate
          Indifference”

       Defendants interpret this claim as a selective enforcement claim. 1 A typical selective

enforcement claim under Title IX “asserts that, regardless of the student's guilt or innocence, the

severity of the penalty and/or the decision to initiate [a disciplinary] proceeding was affected by

the student's gender.” Yusuf, 35 F.3d 709 at 715. To support a claim of selective enforcement,

Lopez must demonstrate that Pearson “‘was in circumstances sufficiently similar to his own and

was treated more favorably by the [school].’” Doe 2 by & through Doe 1 v. Fairfax Cty. Sch. Bd.,

384 F. Supp. 3d 598, 608 (E.D. Va. 2019) (quoting Rossley v. Drake Univ., 342 F. Supp. 3d 904,

931 (S.D. Iowa 2018). Accordingly, Lopez must show that the University's actions against him

“were motivated by his gender and that a similarly situated woman would not have been subjected

to the same disciplinary proceedings.” Xiaolu Peter Yu v. Vassar Coll., 97 F. Supp. 3d 448, 480

(S.D.N.Y. 2015); see also Doe v. Columbia Coll. Chicago, 299 F. Supp. 3d 939, 957 (N.D. Ill.

2017), aff'd, 933 F.3d 849 (7th Cir. 2019) (affirming dismissal of a selective enforcement Title IX

claim where plaintiff failed to allege “that a female who, like him, had been accused of sexual

assault would not have been subjected to the exact same disciplinary proceedings”).

       While Lopez alleges that he and Pearson were treated differently because he was

immediately withdrawn while the University did not immediately withdraw Pearson, they were

not initially accused of the same violations. Lopez was accused of criminal assault and kidnapping,

while Pearson was accused of falsifying allegations. The Complaint does not allege any facts



1
  Gender discrimination is a necessary element for any Title IX claim, not truly a stand-alone
violation. Deliberate indifference is also not a stand-alone violation but a theory of liability. Doe
v. Salisbury Univ., 107 F. Supp. 3d 481, 489 (D. Md. 2015) (citing Gebser v. Lago Vista Indep.
Sch. Dist., 524 U.S. 274, 290 (1998) (holding that deliberate indifference is the standard for
imputing liability to an institution under Title IX)).
                                                 10
    4:20-cv-02049-SAL          Date Filed 06/05/20     Entry Number 4-1        Page 11 of 18




indicating that male and female students accused of rape and kidnapping are treated differently by

the University in terms of the way that such cases are initially handled. See Doe v. Univ. of

Massachusetts-Amherst, No. CV 14-30143-MGM, 2015 WL 4306521, at *9 (D. Mass. July 14,

2015) (dismissing a Title IX selective enforcement claim where the plaintiff did not allege any

facts “indicating male and female students accused of sexual harassment are treated differently by

the university in terms of the way complaints are pursued or discipline is imposed”). Additionally,

Pearson was also administratively withdrawn when it was determined that she had been charged

and arrested for making a false police report. See Ex. G. Arguably, she was treated more harshly

than Lopez, because her administrative withdrawal followed an arrest for a more minor crime than

the violent felonies alleged against Lopez.

          3. Plaintiff Fails To Allege Facts Sufficient to Establish An Erroneous Outcome
             Claim.

          The typical erroneous outcome claim alleges that “the plaintiff was innocent and wrongly

found to have committed an offense.” Yusuf, 35 F.3d at 715. “A plaintiff claiming erroneous

outcome must allege: (1) ‘particular facts sufficient to cast some articulable doubt on the accuracy

of the outcome of the disciplinary proceeding’ and (2) ‘a particularized . . . causal connection

between the flawed outcome and gender bias.’” Coastal Carolina Univ., 359 F. Supp. 3d at 374

(quoting Yusuf, 35 F.3d at 715). Lopez must then “allege particular circumstances suggesting that

gender bias was a motivating factor behind the erroneous finding.” Id. (internal citations omitted).

The Yusuf court noted that to establish the second element requiring “particular circumstances

suggesting that gender bias was a motivating factor behind the erroneous finding,” a plaintiff could

point to “statements by members of the disciplinary tribunal, statements by pertinent university

officials, or patterns of decision-making that also tend to show the influence of gender.” 35 F.3d

at 715.

                                                 11
    4:20-cv-02049-SAL          Date Filed 06/05/20      Entry Number 4-1        Page 12 of 18




       Initially, this is not an erroneous outcome case as there was no disciplinary proceeding,

Lopez was not adjudicated to have committed an offense through any proceeding, and he was only

temporarily and administratively withdrawn from the University before being reinstated four days

later upon his release from jail. Accordingly, Lopez should not be allowed to proceed under this

theory based on the particular facts of this case.

       To the extent Lopez attempts to stretch the erroneous outcome theory to fit these facts,

there is no Title IX violation in the University’s decision to impose administrative withdrawal for

four days while Lopez was in police custody based on violent felony charges. The decision to

administratively withdraw Lopez was not the result of the University’s determination that he was

guilty of the criminal charges against him. Instead, it was because, as Lopez alleges and admits in

the Hartsville Complaint, “the University determined that Plaintiff posed a threat to faculty, staff,

and other students based on reports of his arrest” for “multiple violent felonies.” Hartsville

Complaint ¶¶ 49, 65. As noted above, such action is specifically allowed and listed as a possible

safety measure in the Student Handbook and Sexual Misconduct Policy. Moreover, Lopez was

reinstated fully when the criminal charges against him were dropped, at which point the University

administratively withdrew Pearson, Lopez’s accuser for making a false police report. See Ex. G.

That Pearson was treated exactly as Lopez was treated—that is, administratively withdrawn as a

result of being arrested on criminal charges—should dispel any notion that the University was

motivated by gender. For these reasons, the Title IX causes of action should be dismissed.

       B. Lopez’s Due Process Claim Fails as a Matter of Law Because the University is a
          Private Institution Not Subject to the Constitution

        Lopez asserts that in administratively withdrawing him without notice and an opportunity

to be heard, the University denied him his due process under the Equal Protection Clause of the

14th Amendment to the U.S. Constitution. ¶¶ 112-128. Because Coker is a private, not a public

                                                 12
    4:20-cv-02049-SAL         Date Filed 06/05/20       Entry Number 4-1        Page 13 of 18




university, see Compl. ¶ 13, it and its employees are not public actors subject to violations of the

14th Amendment. See Doe v. Washington & Lee University, No. 6:14-CV-00052, 2015 WL

4647996, at *8 (4th Cir. Aug. 5, 2015) (holding that private universities are not bound by the

Constitution’s due process requirements in Title IX disciplinary hearings). The Fourth Circuit has

identified three situations in which a private party's conduct can be considered governmental

action: “(1) when there is either a sufficiently close nexus, or joint action between the [government]

and the private party; (2) when the [government] has, through extensive regulation, exercised

coercive power over, or provided significant encouragement to, the private actor; or (3) when the

function performed by the private party has traditionally been an exclusive public function.” S.P.

v. City of Takoma Park, Md., 134 F.3d 260, 269 (4th Cir.1998). However, there are no allegations

tending to support the application of any of these exceptions to this case. Accordingly, Lopez’s

due process claim should be dismissed as against all parties.

       C. Lopez’s Negligence Claims Against All Defendants Should be Dismissed as a
          Matter of Law

       Lopez claims Defendants were negligent in “failing to exercise due and required care in

the performance of its duties and undertakings in the face of Pearson's false allegations against

[Lopez]” Compl. ¶¶ 140-49. As noted above, Lopez’s principle complaint is that he was

administratively withdrawn following Pearson’s false allegations and his subsequent arrest,

and that in doing so, the University breached a duty owed to him. The alleged source of these

duties are the “guidelines, procedures, and guarantees articulated in the University' policies,

including, the Sexual Misconduct Policy and all procedures relating to the false accusations of

sexual assault” and the “statutorily created duties arising under Title IX.” Compl. ¶¶ 141-42.

       “The determination of the existence of a duty is solely the responsibility of the

court.” Hendricks v. Clemson Univ., 353 S.C. 449, 456–57, 578 S.E.2d 711, 714 (2003). (citing

                                                 13
    4:20-cv-02049-SAL         Date Filed 06/05/20       Entry Number 4-1        Page 14 of 18




Miller v. City of Camden, 329 S.C. 310, 494 S.E.2d 813 (1997)). “Whether the law recognizes a

particular duty is an issue of law to be decided by the Court.” Id. “An affirmative legal duty exists

only if created by statute, contract, relationship, status, property interest, or some other special

circumstance.” Id. “Ordinarily, the common law imposes no duty on a person to act.” Id.

       1. Lopez’s Complaint Fails to State Negligence Claims Against the Individual
          Defendants

       Lopez asserts that the sources of the duties owed to him are the University policies and

procedures. It follows that those duties are owed to him by the University only, and not the

Individual Defendants. There are no allegations that any of the individuals had an independent

duty to Lopez outside of their respective roles as University employees. Additionally, there are no

specific allegations against any of the Individual Defendants as to what they did or failed to do in

violation of the University’s policies or procedures. For these reasons, even if the Court finds a

duty owed by the University, the negligence claims against the Individual Defendants should be

dismissed.

       2. Lopez Cannot Base A State Law Negligence Claim on Title IX

       Courts have held that Title IX cannot supply a duty actionable in a state law negligence

claim. See Cash v. Lees-McRae Coll., Inc., No. 1:18CV52, 2018 WL 7297876, at *14 (W.D.N.C.

Aug. 13, 2018), report and recommendation adopted, No. 1:18-CV-00052-MR-WCM, 2019 WL

276842 (W.D.N.C. Jan. 22, 2019) (citing cases for the proposition that Title IX does not provide

duties that can form the basis of a state law negligence claim); Doe v. University of the South, No.

4:09-CV-62, 2011 WL 1258104, at *14 (E.D. Tenn. Mar. 31, 2011) (“If the Court were to allow a

regulation used in administering a federally-created right to create a state negligence per se claim,

it would effectively eviscerate the Gebser rule [which stands for the proposition that the implied

private right of action under Title IX does not allow recovery in damages merely for failing to

                                                 14
    4:20-cv-02049-SAL         Date Filed 06/05/20       Entry Number 4-1        Page 15 of 18




comply with Title IX’s administrative requirements]); Jones v. Pi Kappa Alpha Int'l Fraternity,

Inc., No. 2:16-CV-7720-KM-MAH, 2017 WL 4074547, at *11 (D.N.J. Sept. 13, 2017)

(concluding that a negligence per se claim cannot be based on Title IX because a it would

constitute an impermissible “end-run” around the requirements of Title IX).

       Arguably, all of the duties asserted by Lopez regarding his rights to fair treatment in the

investigation of false allegations, the presumptions of innocence in the face of such allegations,

and his right not to be deprived of his education, access to campus facilities, etc., see Compl. ¶

143, are the same rights guaranteed under Title IX, which are reiterated in the University’s Sexual

Misconduct Policy. Accordingly, Lopez’s negligence claims are preempted by Title IX’s statutory

scheme.

       3. Even If Not Foreclosed By Title IX, the University Cannot Be Negligent Based on
          These Allegations

       Defendants acted pursuant to University policies and procedures in administratively

withdrawing Lopez following his arrest on two violent felonies. See Ex. B. p. 3; and Ex. C. p. 7-

8. Such action was explicitly allowed and within the sole discretion of the University per the policy

and procedures published in the Student Handbook and Sexual Misconduct Policy. Therefore, no

duty was breached.

       To the extent Lopez asserts that the University owed him a duty merely as a result of the

student/college relationship, South Carolina courts have stated no such duty, sounding in

negligence, exists. Hendricks, 353 S.C. at 457, 578 S.E.2d at 714. In Hendricks, the student

plaintiff sued Clemson University when the plaintiff’s adviser wrongly advised the student on

compliance with NCAA eligibility standards, which resulted in the plaintiff being ineligible to

play baseball under NCAA regulations. Id. The Court noted no such duty had been recognized in

this State. Id. at 458, 578 S.E.2d at 715. The Court rejected the notion that a duty was created by

                                                 15
    4:20-cv-02049-SAL         Date Filed 06/05/20       Entry Number 4-1        Page 16 of 18




Clemson’s voluntary undertaking to advise the student, noting that negligence cases involving a

voluntary undertaking are limited to situations where the undertaking was to prevent physical, as

opposed to economic, injury. Id.

       Here, Defendants acted pursuant to University policies and procedures in administratively

withdrawing Lopez. To the extent that, by its actions, the University undertook additional duties,

Lopez suffered no physical harm as a result of the Defendants’ actions.

       For the above reasons, the negligence claims against all Defendants should be dismissed.

       D. The University did not Breach Any Contract With Lopez

      “[T]here exists in every contract an implied covenant of good faith and fair dealing.”

Commercial Credit Corp. v. Nelson Motors, Inc., 247 S.C. 360, 367, 147 S.E.2d 481, 484

(1966). “However, there is no breach of an implied covenant of good faith where a party to a

contract has done what provisions of the contract expressly gave him the right to do.” Adams

v. G.J. Creel & Sons, Inc., 320 S.C. 274, 277, 465 S.E.2d 84, 85 (1995).

       South Carolina Courts have recognized that some, though not all aspects of the

student/university relationship are subject to a contract remedy. Hendricks, at 460, 578 S.E.2d at

716. As a matter of pleading, the plaintiff must point to an “identifiable contract promise” that the

University failed to honor. Id.

       Here, Lopez asserts that the contract’s terms are found in its Sexual Misconduct Policy, its

Title IX policy, and “other mutual covenants arising under the University’s [Student] handbook.”

Among those terms were, according to Lopez, “the University’s promise and obligation to adhere

to its Title IX and Sexual Misconduct Procedures” which include “affording [Lopez] basic due

process rights before taking adverse action against him such as imposing Immediate Withdrawal.”

Neither the Handbook nor the Sexual Misconduct Policy require any due process before imposing



                                                 16
    4:20-cv-02049-SAL        Date Filed 06/05/20      Entry Number 4-1       Page 17 of 18




administrative withdrawal based on criminal charges. See Ex. B. p. 26; and Ex. C. p. 7-8. Instead,

as noted throughout, the handbook and policies state that the University may administratively

withdraw a student charged with a crime.

       Additionally, Lopez asserts the University contractually promised “not to deprive [Lopez]

the right to his education, the campus facilities, school services, his regularly scheduled exams,

and his dormitory without first determining that [Lopez] was responsible for alleged conduct that

would justify such extreme punishment.” No such specific contractual promise exists in any of the

documents upon which the Complaint relies. Moreover, as noted above, Lopez was not deprived

of his education by virtue of his administrative withdrawal. He was only withdrawn for so long as

he was in jail. He was fully and automatically reinstated once the charges were dropped. He

completed his exams under special accommodations offered by the University, and he successfully

completed the spring term. Accordingly, the Complaint fails to state a breach of contract claim

against the University.

                                        CONCLUSION

       For the reasons stated above, the Complaint must be dismissed against all Defendants. If

the Court determines any of the above Causes of Action state claims as against the University,

sufficient to withstand this Motion to Dismiss, the Individual Defendants, nevertheless, should be

dismissed for failure to state any claim against them upon which relief may be granted.


                      [SIGNATURE BLOCK FOLLOWS ON NEXT PAGE]




                                               17
    4:20-cv-02049-SAL      Date Filed 06/05/20   Entry Number 4-1     Page 18 of 18




                                        Respectfully Submitted,

                                        DUFF | FREEMAN | LYON, LLC

                                        By: s/David N. Lyon
                                           David T. Duff (FED ID #623)
                                           David N. Lyon (FED ID #12095)
                                           P.O. Box 1486
                                           Columbia, SC 29202
                                           Telephone: (803) 790-0603
                                           Facsimile: (803) 790-0605
                                           dduff@dfl-lawfirm.com
                                           dlyon@dfl-lawfirm.com

                                        Attorneys for Defendants Coker University, Brianna
                                        Bunce Douglas, Whitney Watts, and Robert L. Wyatt

June 5, 2020
Columbia, South Carolina




                                          18
